DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend on dependent claim 10 which depends on claim 1 that claims a connector, but claims 13-15 and 17-21 claim a system. It appears that these claims should depend on claim 11 and will be interpreted as such for the purpose of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddell (U.S. Patent No. 8,061,926).

Regarding claim 2, Riddell teaches at least two protrusions (38) of the left joint and at least two protrusions of the right joint are facing toward each other (Fig. 5a).
Regarding claim 3, Riddell teaches at least two protrusions (32) of the left joint and at least two protrusions of the right joint are facing away from each other (Fig. 4a).
Regarding claim 6, Riddell teaches at least one strengthening plate (21) being positioned approximately parallel to a bottom portion of the joint plate (Fig. 7a). Slot (21h) is engaged with member 21 on the center portion of joint plate (20c). The long edge of slot 21h is approximately parallel with the horizontal middle portion of joint plate 20c and is therefore approximately parallel with the bottom portion of the joint plate.
Regarding claim 7, Riddell teaches the joint plate (20) being configured to fit within an outer surface (18) of a traffic barrier (Fig. 5a).
Regarding claim 11, Riddell teaches a system for connecting multiple traffic barriers (Fig. 1a-1b), comprising: a traffic barrier (Fig. 1a), including: a main body (14) having an opening on a first end (17m) and a second end (17f); and at first joint apparatus (38) positioned at least partially within the opening on the first end (Fig. 5a); and a second joint apparatus (32) positioned at least partially within the opening on the second end (Fig. 4a), wherein the first 

    PNG
    media_image1.png
    279
    390
    media_image1.png
    Greyscale

Regarding claim 12, Riddell teaches at least two protrusions (38) of the left joint and at least two protrusions of the right joint are facing toward each other (Fig. 5a).
Regarding claim 13, Riddell teaches at least two protrusions (32) of the left joint and at least two protrusions of the right joint are facing away from each other (Fig. 4a).
Regarding claim 15, Riddell teaches at least one strengthening plate (21) coupled to the first side of the joint plate (Fig. 7a) of the first joint apparatus; and at least one strengthening plate (21) coupled to the first side of the joint plate of the second joint apparatus (Fig. 7a).

Regarding claim 9, Riddell teaches at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see Figure below).
Regarding claim 10, Riddell teaches at least one of the protrusions (32) narrow toward an upper portion of the right joint (Fig. 4d, see Figure below).
Regarding claim 19, Riddell teaches for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the left joint (Fig. 4d, see Figure below).
Regarding claim 20, Riddell teaches for the first joint apparatus or the second joint apparatus, at least one of the protrusions (32) narrow toward an upper portion of the right joint(Fig. 4d, see Figure below).

    PNG
    media_image2.png
    774
    611
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) in view of Han Chang Hyun (KR 100816883).
Regarding to claim 4, Riddell does not teach a socket coupled to the second side that is configured to receive a pin.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the pin and socket configuration of Han Chang Hyun in order to change the height of the barrier relative to the ground (Fig. 14b).
Regarding claim 5, Han Chang Hyun discloses at least one socket (130) being coupled to the left joint and the right joint (See Figure Below) in order to increase the height of the barrier (Fig. 14b).

    PNG
    media_image3.png
    375
    564
    media_image3.png
    Greyscale

Regarding claim 14, Riddell does not teach at least one socket, coupled to the second side of the joint apparatus, configured to receive a pin; and at least one socket, coupled to the second side of the joint plate on the second joint apparatus, configured to receive a pin.
Han Chang Hyun discloses at least one socket (130), coupled to the second side of the joint plate on the first joint apparatus (110, see above Figure), configured to receive a pin (121); and at least one socket (130), coupled to the second side of the joint plate on the second joint 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Riddell with the pin and socket of Han Chang Hyun in order to change the height of the barrier relative to the ground (Fig. 14b).
Claims 8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) in view of Girotti (U.S. Patent No. 5,046,884).
Regarding claim 8, Riddell teaches the left joint and right joint (38) are configured to receive a connector (Fig. 5b). Riddell does not teach the connector being joined at a plurality of angles.
Girotti teaches a connector that is designed to have a female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect the barriers at multiple angles (Column 3, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the joints of Riddell with the width of the joints of Girotti in order to connect the barriers at a plurality of angles to form a barrier of non-linear arrangement (Column 3, lines 45-50).
Regarding claim 17, Riddell teaches the left joint and the right joint (38) are configured such that a receiving joint apparatus can be joined to the first joint apparatus (Fig. 5b, Column 8, lines 59-61). 
Girotti teaches a joint apparatus that is designed to have the opening of the female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect the barriers at multiple angles (Column 3, lines 45-50).

Girotti teaches a joint apparatus that is designed to have the opening of the female portion of a joint (7) that is wider than the male portion of a joint (16, Column 3, lines 17-20) in order to connect the barriers at multiple angles (Column 3, lines 45-50).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 8,061,926) in view of Shaw (U.S. Patent Application Publication No. 2006/0245826).
Regarding claim 21, Riddell teaches a main body (14), but does not teach a ballast box within the main body.
Shaw teaches at least one ballast box (20) housed within the main body (10) in order to secure the barrier with increased weight (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of Riddell with the ballast box of Shaw to secure the barrier with increased weight (Paragraph 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M GRIFFIN whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678              

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678